20-05027-rbk Doc#178 Filed 12/04/20 Entered 12/04/20 13:49:44 Main Document Pg 1 of
                                        12



                    IN THE UNITED STATES BANKRUPTCY COURT
                       FOR THE WESTERN DISTRICT OF TEXAS
                              SAN ANTONIO DIVISION

    In re:                                §               Chapter 11
   KRISJENN RANCH, LLC,                   §
           Debtor                         §            Case No. 20-50805
                                          §
   _________________________________________________________________________

   KRISJENN RANCH, LLC and                     §
   KRISJENN RANCH, LLC-SERIES                  §
   UVALDE RANCH, and KRISJENN                  §
   RANCH, LLC-SERIES PIPELINE                  §
   ROW as successors in interest to            §
   BLACKDUCK PROPERTIES, LLC,                  §
        Plaintiffs                             §
                                               §
   v.                                          §
                                               §
   DMA PROPERTIES, INC., and                   §
   LONGBRANCH ENERGY, LP,                      §     Adversary No. 20-05027
         Defendants                            §
   _________________________________________________________________________
                                               §
   DMA PROPERTIES, INC.,                       §
         Cross-Plaintiff/Third Party Plaintiff §
                                               §
   v.                                          §
                                               §
   KRISJENN RANCH, LLC,                        §
   KRISJENN RANCH, LLC-SERIES                  §
   UVALDE RANCH, and KRISJENN                  §
   RANCH, LLC-SERIES PIPELINE ROW, §                 Adversary No. 20-05027
   BLACK DUCK PROPERTIES, LLC,                 §
   LARRY WRIGHT, and JOHN TERRILL, §
         Cross-Defendants/Third-Party          §
         Defendants                            §

      DEBTORS’ REPLY TO FRANK DANIEL MOORE’S RESPONSE IN OPPOSITION
               TO MOTION FOR PARTIAL SUMMARY JUDGMENT

  TO THE HONORABLE CHIEF BANKRUPCY JUDGE RONALD B. KING:




  Debtors’ Reply to Moore’s PMSJ Response                                      1
20-05027-rbk Doc#178 Filed 12/04/20 Entered 12/04/20 13:49:44 Main Document Pg 2 of
                                        12



          COME NOW Debtors, Plaintiffs, and Counter-Defendants KrisJenn Ranch, LLC, KrisJenn

  Ranch, LLC-Series Uvalde Ranch, and KrisJenn Ranch, LLC-Series Pipeline Row (collectively

  the “Debtors”), and file this Response to Frank Daniel Moore’s Response in Opposition to

  Debtors’ Motion for Partial Summary Judgment, and would respectfully show as follows:

                                              LEGAL STANDARD

          “A party is entitled to summary judgment if it can demonstrate that there is no genuine

  issue of material fact and that it is entitled to judgment as a matter of law.” Ragas v. Tennessee

  Gas Pipeline Co., 136 F.3d 455, 458 (5th Cir. 1998) (citing FED. R. CIV. P. 56(c)). “Once a movant

  who does not have the burden of proof at trial makes a properly supported motion, the burden

  shifts to the nonmovant to show that a summary judgment should not be granted.” Ragas, 136 F.3d

  at 458 (citing Celotex Corp. v. Catrett, 477 U.S. 317, 321–25 (1986)). “When ruling on a motion

  for summary judgment, ‘the inferences to be drawn from the underlying facts . . . must be viewed

  in the light most favorable to the party opposing the motion.’” Ragas, 136 F.3d at 458.

          “[I]n the face of the defendant’s properly supported motion for summary judgment, the

  plaintiff c[an] not rest on his allegations of a conspiracy to get to a jury without ‘any significant

  probative evidence tending to support the complaint.’” Anderson v. Liberty Lobby, Inc., 477 U.S.

  242, 249 (1986) (quoting First Nat’l Bank of Arizona v. Cities Service Co., 391 U.S. 253, 290

  (1968)). “[T]here is no issue for trial unless there is sufficient evidence favoring the nonmoving

  party for a jury to return a verdict for that party.” Anderson, 477 U.S. at 249. “If the evidence is

  merely colorable, or is not significantly probative, summary judgment may be granted.” Id.

  at 249–50 (citations omitted).1



  1
   Moore had the burden to raise an issue of material fact supporting his positions. Throughout Moore’s response, he
  either fails to support his contentions with probative evidence or simply states that “Moore has put on evidence” at
  some previous point in time. However, it was Moore’s burden to present evidence in his response. The Court


  Debtors’ Reply to Moore’s PMSJ Response                                                                            2
20-05027-rbk Doc#178 Filed 12/04/20 Entered 12/04/20 13:49:44 Main Document Pg 3 of
                                        12



                                                 ARGUMENT

    I.    FRAUD

              A. KrisJenn is not liable for fraud and Wright never used the Debtors to perpetrate
                 a fraud.

          Moore asserts in his response that Debtors committed acts of fraud against Moore.

  However, Moore’s allegation again seems to be only against Wright and Wright’s “use” of the

  KrisJenn entities to perpetrate a fraud. Should the Court find Moore’s fraud claims implicate the

  Debtors, Debtors respond without conceding this position.

          Specifically, Moore alleges that Wright used the Debtors to secretly indebt Black Duck

  without authorization from Moore. However, several emails to and from Moore show that he

  knew and operated under the assumption that Black Duck had taken a loan from Debtors in order

  to purchase the Pipeline. See Ex. A (disclosing the need for Black Duck to take out a $5 million

  loan in order to fund the purchase of the Pipeline); Ex. B (Moore explaining net profits would not

  be obtained until after the Debtors were reimbursed for the initial $5 million loan plus interest).

          Next, Moore alleges the Debtors orchestrated a fraudulent foreclosure on Black Duck’s

  assets to obtain the Pipeline. This is just simply not true. While Debtors did foreclose on whatever

  assets Black Duck had at the time, Debtors obtained the Pipeline because they were forced to

  purchase it back from TCRG after Moore, DMA, and Longbranch threatened to sue TCRG and

  compromised that business relationship. The foreclosure had no effect on Debtors acquisition of

  the Pipeline.

          Finally, Moore argues that Wright purchased the Pipeline from TCRG through KrisJenn

  Ranch, LLC-Series Pipeline Row “in an attempt to erase Moore’s 20% net-profits interest.”




  should grant summary judgment on every cause of action Moore failed to meet his burden because he did not
  support his allegations with evidence.


  Debtors’ Reply to Moore’s PMSJ Response                                                                     3
20-05027-rbk Doc#178 Filed 12/04/20 Entered 12/04/20 13:49:44 Main Document Pg 4 of
                                        12



  Dkt 175 (Moore’s Response to PMSJ). Again, this is untrue. The Pipeline was sold to TCRG and

  Wright had every intention to pay DMA and Longbranch 20% each of the net profits, i.e. profits

  after the initial purchase price had been reimbursed. However, before any net profits were realized,

  Moore, DMA, and Longbranch scuttled the deal with TCRG, and TCRG demanded that Wright

  purchase the Pipeline to preserve that business relationship. Black Duck was no longer a going

  concern at this point, so Wright used another entity he owned to purchase the Pipeline from TCRG.

  There was nothing fraudulent about these transactions, and the transition of the Pipeline from

  TCRG to Series Pipeline ROW was due to Moore, DMA, and Longbranch’s conduct—not the

  conduct of Wright or the Debtors.

         In this portion of his response, Moore fails to cite any law supporting his claims of fraud.

  He fails to connect the dots or explain how any of these legal and reasonable actions amount to

  fraud. Therefore, the Court should grant summary judgment on Moore’s fraud claims against

  Debtors because Moore’s pleadings and summary judgment response fail to present any probative

  evidence or legal argument implicating Debtors in his fraud claims.

             B. The Economic Loss Rule can bar fraud claims.

         While “the Texas Supreme Court declined to extend the economic loss rule to fraudulent

  inducement claims . . . [,]” whether fraud claims relating to the performance of a contract “[are]

  barred by the economic loss rule is more difficult to determine, as some courts have applied the

  rule to fraud claims while others have not.” Bates Energy Oil & Gas v. Complete Oilfield Serv.,

  361 F.Supp.3d 633, 655 (W.D. Tex. 2019).

         “A contractual relationship ‘may create duties under both contract and tort law,’ and ‘[t]he

  acts of a party may breach duties in tort or contract alone or simultaneously in both.’” Rougeux v.

  Int’l Bank of Commerce, No. A-13-CV-1015 LY, 2014 WL 12872429, at *5 (W.D. Tex. April 14,

  2014) (quoting Jim Walter Homes, Inc. v. Reed, 711 S.W.2d 617, 618 (Tex. 1986)) (alterations in


  Debtors’ Reply to Moore’s PMSJ Response                                                           4
20-05027-rbk Doc#178 Filed 12/04/20 Entered 12/04/20 13:49:44 Main Document Pg 5 of
                                        12



  original). “In determining whether the plaintiff may recover on a tort theory, it is also instructive

  to examine the nature of the plaintiff’s loss.” Rougeux, 2014 WL 12872429, at *5 (quoting Sw.

  Bell Tel. Co. v. DeLanney, 809 S.W.2d 493, 494 (Tex. 1991)). “When the only loss or damage is

  to the subject matter of the contract, the plaintiff’s action is ordinarily on the contract.” Id. Thus,

  “[t]he economic loss rule . . . ‘generally precludes recovery in tort for economic losses resulting

  from the failure of a party to perform under a contract.’” Payne v. Wells Fargo Bank Nat. Ass’n,

  637 F. App’x 833, 837 (5th Cir. 2016) (quoting Lamar Homes, Inc. v. Mid-Continent Cas. Co.,

  242 S.W.3d 1, 12 (Tex. 2007)) (holding “the various misrepresentations Payne alleges caused her

  injury are directly related to . . . and arise solely from her contractual relationship with Wells

  Fargo” and is therefore “barred by the economic loss rule”). Even fraud claims based on

  misrepresentations and omissions are barred by the economic loss rule when the harm consists

  only of the economic loss of a contractual expectancy. Galentine v. Tideport Distrib., Inc., 715 F.

  App’x 394, 395 (5th Cir. 2018) (holding “the district court correctly ruled that the economic loss

  rule bars the fraud claim”).

         Here, all of Moore’s fraud claims arise solely from his contractual relationship with Black

  Duck and Wright. Moore’s only potential loss is his contractual expectancy under the DMA

  Agreement.      Moore asserts that Wright made various misrepresentations regarding his

  performance to purchase and sale the Pipeline, and abide by Moore’s interpretation of the DMA

  Agreement. Because the economic loss rule precludes recovery in tort for losses resulting from

  the alleged failure to perform under a contract, the Court should grant summary judgment on

  Moore’s fraud claims against the Debtors.

             C. Moore’s fraud claims are not independent of the contract.

         Moore claims that his fraud claims are independent of his contract claim, but they simply

  are not. A brief reading of Moore’s breach of contract claim and fraud in the alternative claim


  Debtors’ Reply to Moore’s PMSJ Response                                                              5
20-05027-rbk Doc#178 Filed 12/04/20 Entered 12/04/20 13:49:44 Main Document Pg 6 of
                                        12



  shows that these two claims are based on the same duties, encompass the same alleged non-

  performance, and seek identical damages. Compare Dkt. 173 ¶ 107 (Breach of Contract Claim)

  (“By these contracts, Wright, on behalf of himself and Black Duck, agreed that Moore would

  receive, among other things, “[n]o less than 20% Carried Interest in the P-21 Express Pipeline . . .

  under the same terms and conditions as the [Longbranch Assignment]” through his entity DMA.”)

  (alterations in original), with Dkt. 173 ¶ 160 (Fraud Claim) (“Black Duck and Wright represented

  to Moore and DMA that DMA would receive, among other things, a 20% net-profits interest in

  the P-21/Express right-of-way that attached and ran with the right-of-way . . . .”). Both Moore’s

  breach of contract and fraud claims are premised on the loss of his expectancy under the DMA

  Agreement. Moore attempts to obfuscate the economic loss rule by claiming his fraud damages

  are distinct from contract damages because he is seeking disgorgement and the imposition of a

  constructive trust. However, these remedies are not damages independent of the contractual

  expectancy.

             D. Moore could not have justifiably relied on Wright’s misrepresentations and
                omissions.

         “To prevail on a fraud claim, a plaintiff must show: (1) the defendant made a material

  representation that was false; (2) the defendant knew the representation was false or made it

  recklessly as a positive assertion without any knowledge of its truth; (3) the defendant intended

  to induce the plaintiff to act upon the representation; and (4) the plaintiff actually and justifiably

  relied upon the representation and suffered injury as a result.” JPMorgan Chase Bank, N.A. v.

  Orca Assets G.P., L.L.C., 546 S.W.3d 648, 654 (Tex. 2018) (internal quotations omitted).

  “Justifiable reliance usually presents a question of fact.” Id. “But the element can be negated as

  a matter of law when circumstances exist under which reliance cannot be justified.” Id.; see also

  AKB Hendrick, LP v. Musgrave Enters., Inc., 380 S.W.3d 221, 232 (Tex. App.—Dallas 2012, no



  Debtors’ Reply to Moore’s PMSJ Response                                                             6
20-05027-rbk Doc#178 Filed 12/04/20 Entered 12/04/20 13:49:44 Main Document Pg 7 of
                                        12



  pet.) (holding reliance on a representation made in a business or commercial transaction can be

  unjustified as a matter of law).

         “In determining whether justifiable reliance is negated as a matter of law, courts must

  consider the nature of the parties’ relationship and the contract.” Orca Assets G.P., L.L.C.,

  546 S.W.3d at 654 (quotations and alterations omitted). “In an arm’s-length transaction, the

  defrauded party must exercise ordinary care for the protection of his own interest.” Id. (quotations

  and alterations omitted). “A failure to exercise reasonable diligence is not excused by mere

  confidence in the honesty and integrity of the other party.” Id. (quotations and alterations omitted).

  “And when a party fails to exercise such diligence, it is charged with knowledge of all facts that

  would been discovered by a reasonably prudent person similarly situated.” Id. (quotations

  omitted). “To this end, that party cannot blindly rely on a representation by a defendant where the

  plaintiff’s knowledge, experience, and background warrant investigation into any representations

  before the plaintiff acts in reliance upon those representations.” Id. (quotations omitted).

         Here, Moore could not have reasonably thought that Wright or the Debtors were going to

  simply hand over $5 million, take all of the risk in purchasing the Pipeline, and give the Pipeline

  to Black Duck without some sort of security. This would be tantamount to simply giving Moore

  50% of a $5 million asset in exchange for nothing. The only reasonable view of the facts is that

  Black Duck borrowed the funds to purchase the Pipeline from KrisJenn. Then, when Black Duck

  sold the Pipeline, it would repay the loan to KrisJenn and disburse the profits among Black Duck’s

  members and any person that may hold a net profits interest in those profits obtained by Black

  Duck. In fact, Moore admits this was his understanding of the facts in an email he sent to Wright

  on February 7, 2018. See Ex. B (calculating Moore’s interest in profits generated by the Pipeline

  after KrisJenn was reimbursed for the loan Black Duck took from KrisJenn to purchase the




  Debtors’ Reply to Moore’s PMSJ Response                                                             7
20-05027-rbk Doc#178 Filed 12/04/20 Entered 12/04/20 13:49:44 Main Document Pg 8 of
                                        12



  Pipeline). Moore was required to exercise ordinary care for the protection of his own interests.

  Even if Wright did represent that he could fund the purchase of the Pipeline outright—which he

  did not—Moore could not have blindly relied on this assertion when prudent wisdom would dictate

  that Wright would not simply fund the whole purchase without any sort of protection of his

  investment. Further, Moore was aware of the loan and recognized its existence in several emails.

  See Ex. A; Ex. B. Moore cannot now claim he relied on representations he knew not to be true.

  The Court should grant summary judgment on Moore’s fraud claims against the Debtors because

  Moore has failed to present sufficient evidence regarding the element of justifiable reliance.

                E. Debtors never conducted a sham foreclosure on the Pipeline.

            Moore cites no law supporting his position that Debtors conducted a sham foreclosure on

  the Pipeline. The only evidence Moore cites to support his position is the Assignment of the

  Bigfoot Note Payment (the “Assignment”). The Assignment simply assigns the payments under

  the Bigfoot Note which has already been adjudicated by this Court. The Assignment has a recital

  regarding Black Duck’s failure to pay the KrisJenn loan, and KrisJenn’s action to foreclose on

  whatever assets Black Duck had at the time.2 The Assignment does not actually foreclose on the

  Pipeline because the Pipeline was acquired through Series Pipeline Row’s outright purchase of the

  Pipeline from TCRG after Moore, DMA, and Longbranch scuttled that deal.

      II.   MOORE DOES NOT HAVE STANDING TO BRING A BREACH OF CONTRACT
            CLAIM

                A. Moore is not the proper party to bring suit.

            Moore claims to have standing to sue on the February 4, 2018 Email Agreement and the

  DMA Agreement. Moore, in his individual capacity was not a party to either agreement. Moore


  2
   The only mention of the Pipeline in the Assignment states: “Borrower has not paid the Note according to its terms
  and Lender has foreclosed on the Note and the collateral which includes Borrowers interest in the Express Gas
  Pipeline.” See Moore’s Ex. 37. Then, the Assignment goes on to assign only the right to receive payments for the
  Bigfoot Note.


  Debtors’ Reply to Moore’s PMSJ Response                                                                         8
20-05027-rbk Doc#178 Filed 12/04/20 Entered 12/04/20 13:49:44 Main Document Pg 9 of
                                        12



  claims that his resignation as manager of Black Duck was his consideration as a party to the Email

  Agreement. However, Black Duck did not receive anything of value in exchange for Moore’s

  resignation. Moore’s resignation was simply a byproduct incorporated into the business divorce

  of SCMED from Black Duck. Moore cannot now claim he signed the February 4 email in his

  individual capacity to simply try to keep his breach of contract claim alive.

         Moore also claims to have standing because he has been assigned all legal rights SCMED

  may have against Debtors. However, DMA, in its complaint, claims to be the third-party

  beneficiary of the Pipeline Agreement and is pursuing that claim in its own name. The Houston

  Court of Appeals has held that the “promisee of a promise made for the benefit of a beneficiary,

  i.e., a third-party beneficiary contract . . .” may not recover on a breach of contract claim “where

  damages have been suffered only by the beneficiary of a third party beneficiary contract.” Delaney

  v. Davis, 81 S.W.3d 445, 449–50 (Tex. App.—Houston [14th Dist.] 2002, no pet.). Moore—as

  assignee of SCMED—was the promisee in the alleged third-party beneficiary contract and cannot

  pursue this claim if DMA, the beneficiary, is the only party that has suffered damages. Moreover,

  it would be inequitable to allow both Moore and DMA to sue Debtors for the exact same claim on

  the exact same contract when there were not independent damages incurred by each party.

             B. Debtors are not the proper parties to be sued.

         Moore claims that he has a right to receive the net profits interest in the Pipeline. Moore’s

  contention is without merit. If the DMA Agreement is a personal covenant, Moore must show

  privity of contract to enforce it. If the DMA Agreement is a real covenant, he must show privity

  of estate to enforce it. The Debtors cannot be sued by Moore because Moore does not have privity

  of contract or privity of estate with the Debtors.

         Moore also claims, for the first time, that he is entitled to sue the Debtors because they may

  be liable for Black Duck’s obligations under the fraud exception in section 21.223(b) of the Texas


  Debtors’ Reply to Moore’s PMSJ Response                                                            9
20-05027-rbk Doc#178 Filed 12/04/20 Entered 12/04/20 13:49:44 Main Document Pg 10
                                      of 12



 Business Organizations Code. As mentioned in the fraud section, supra, Moore cannot show that

 Debtors committed any fraudulent acts against Moore. As such, Moore’s position is without merit

 and the Court should grant summary judgment on Moore’s breach of contract claims.

 III.   MOORE FAILS TO SUPPORT HIS TORTIOUS INTERFERENCE CLAIM WITH
        EVIDENCE

            A. Moore is not the proper party to sue for tortious interference.

        As explained in the breach of contract section, supra, Moore was not a party to the DMA

 Agreement and, therefore, does not have standing to sue for tortious interference of the DMA

 Agreement.

            B. Moore fails to meet his burden on tortious interference.

        Moore fails to explain how the various actions Debtors took regarding the sale of the

 Pipeline amount to tortious interference with the DMA contract. Moore does not cite any law

 linking the facts to the elements of the cause of action and fails to analyze the facts that are

 presented under the applicable law for tortious interference. Moore has wholly failed to meet his

 burden under the summary judgment standard in his response.

            C. Moore does not cite any law or evidence supporting the causation element of his
               tortious interference claim.

        Debtors claimed Moore was unable to show that the Debtors purported tortious interference

 caused damages to Moore, individually. In response Moore, cites no law and cites no evidence at

 all supporting the causation element of his tortious interference claim. The Court should grant

 summary judgment on Moore’s tortious interference claim because Moore failed to produce any

 evidence—much less probative evidence—creating a material issue of fact on the causation

 element.

            D. Moore’s tortious interference claim fails because Debtors were justified in their
               actions when they operated under the mutual understanding of the DMA
               Agreement.


 Debtors’ Reply to Moore’s PMSJ Response                                                       10
20-05027-rbk Doc#178 Filed 12/04/20 Entered 12/04/20 13:49:44 Main Document Pg 11
                                      of 12



       As mentioned above, the Debtors did not interfere with the DMA Agreement through

 misrepresentation or fraud. Black Duck simply sold the Pipeline to TCRG and planned on paying

 DMA and Longbranch 20% of the net profits after the KrisJenn loan was repaid. Then, when

 Moore, DMA, and Longbranch scuttled the deal with TCRG, Series Pipeline Row bought the

 Pipeline from TCRG. It is unclear how Moore can claim tortious interference under these facts.

 Even if Moore was able to state a proper claim for tortious interference, the Debtors’ actions were

 proper under the circumstances. Because the Debtors were enforcing their legal rights and

 complying with their interpretation of the contract, they were justified in any purported

 interference with the DMA Agreement.

       WHEREFORE PREMISES CONSIDERED Debtors pray that this Court issue an order

 granting Debtors’ Motion for Partial Summary Judgment on Frank Daniel Moore’s Claims, and

 for such further relief as the Court may deem them justly entitled.

       Dated: December 4, 2020.

                                       Respectfully submitted,
                                       MULLER SMEBERG, PLLC

                                By:     /s/ John Muller
                                       C. John Muller IV
                                       State Bar No. 24070306
                                       john@muller-smeberg.com
                                       Ronald J. Smeberg
                                       State Bar No. 24033967
                                       ron@smeberg.com
                                       Ezekiel J. Perez
                                       State Bar No. 24096782
                                       zeke@muller-smeberg.com
                                       MULLER SMEBERG, PLLC
                                       111 W. Sunset Rd.
                                       San Antonio, TX 78209
                                       Telephone: 210-664-5000
                                       Facsimile: 210-598-7357

                                       ATTORNEYS FOR DEBTORS


 Debtors’ Reply to Moore’s PMSJ Response                                                         11
20-05027-rbk Doc#178 Filed 12/04/20 Entered 12/04/20 13:49:44 Main Document Pg 12
                                      of 12



                                   CERTIFICATE OF SERVICE

          I hereby certify that a true and correct copy of the foregoing document was served on
 all counsel of record by way of e-service through the CM/ECF system by notice of electronic
 filing or via email on the 4th day of December 2020:

 Michael Black                                          Natalie Wilson
 BURNS & BLACK PLLC                                     LANGLEY & BANACK, INC.
 750 Rittiman Road                                      745 East Mulberry Avenue | Suite 700
 San Antonio, Texas 78209                               San Antonio, TX 78212
 210-829-2022                                           210-736-6600
 210-829-2021 fax                                       lwilson@langleybanack.com
 mblack@burnsandblack.com                               Attorneys for DMA Properties, Inc.
 Attorneys for Longbranch Energy, LP
 and DMA Properties, Inc.                               Jeffery Duke
                                                        DUKE BANISTER MILLER & MILLER
 Christopher S. Johns                                   22310 Grand Corner Drive, Suite 110
 Christen Mason Hebert                                  Katy, Texas 77494
 JOHNS & COUNSEL PLLC                                   jduke@dbmmlaw.com
 14101 Highway 290 West, Suite                          Counsel for Longbranch Energy, LP
 400A
 Austin, Texas 78737                                    William Germany
 512-399-3150                                           BAYNE, SNELL, & KRAUSE
 512-572-8005 fax                                       1250 NE Loop 410, Ste. 725
 cjohns@johnsandcounsel.com                             San Antonio, Texas 78209
 chebert@johnsandcounsel.com                            T- (210) 824-3278
                                                        F- (210) 824-3937
 Timothy Cleveland                                      wgermany@bskaw.net
 CLEVELAND | TERRAZAS PLLC                              Attorney for Larry Wright
 4611 Bee Cave Road, Suite 306B
 Austin, Texas 78746                                    OFFICE OF THE UNITED STATES
 512-689-8698                                           TRUSTEE
 tcleveland@clevelandterrazas.com                       903 San Jacinto Blvd, Room 230
 Attorneys for DMA Properties, Inc.                     Austin, Texas 78701
                                                        shane.p.tobin@usdoj.gov
                                                        United States Trustee



                                                  /s/ John Muller
                                                 C. John Muller IV




 Debtors’ Reply to Moore’s PMSJ Response                                                          12
